    Case: 3:20-cv-00814-wmc Document #: 59 Filed: 07/30/21 Page 1 of 3




                  IN THE UNITED ST ATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF WISCONSIN


Brian Radecki
and Amy Radecki,

            Plaintiffs,
                                                           Case No. 20-cv-814
     v.

National Fire & Marine Insurance
Company, Ironshore Specialty
Insurance Company, National Fire
& Marine Insurance Company as
administered by Medpro Group Company,
Gundersen Clinic Professional
Liability Insurance Plan,
Gundersen Clinic, Ltd,
and Katherine Dahl,

            Defendants.


ORDER DECLARING THE RELEVANCY AND COST BENEFITS OF OBTAINING
THE FILES, PLEADINGS, TRANSCRIPTS, EXHIBITS AND CASE MATERIALS IN
 HOUSTON COUNTY, MINNESOTA DISTRICT COURT CASE NO. 28-CV-17-793
AND CASE NO. 28-CV-18-661 FOR USE IN THE U.S. DISTRICT COURT FOR THE
         WESTERN DISTRICT OF WISCONSIN CASE NO. 20-CV-814


     1.     This Court has reviewed plaintiffs' Motion to Produce Medical Records and

Brief in Support of Motion to Produce (Docs. 24, 25), plaintiffs' Amended Motion to

Produce Records and Plaintiffs' Supplemental Brief in Support of Motion to Produce

(Docs. 31, 32) and a subsequent Joint Motion to Declare Relevancy filed on May 10, 2021

(Doc. 51) in regard to the relevancy to this case of court records in Houston County,

Minnesota cases 28-JV-17-792 and 28-JV-661.
    Case: 3:20-cv-00814-wmc Document #: 59 Filed: 07/30/21 Page 2 of 3




     2.        As of this date this Court has received no comment or objection on behalf

of Lillian Radecki, despite notice of the Joint Motion having been provided to her

attorney.

     3.        The parties agree that the claim herein is a third party malpractice claim

arising from the medical and behavioral healthcare given to plaintiffs' daughter Lillian

Radecki and that plaintiffs allege was a cause for her to accuse plaintiff Brian Radecki of

sexually abusing her on one occasion.

     4.        Upon review of the Plaintiffs' Motion to Produce Medical Records,

Plaintiffs' Amended Motion to Produce Medical Records, and the Joint Motion To

Declare Relevancy filed by the parties, and having received no objection or disagreement

from Lillian Radecki or her counsel, this Court finds that the issues that will be litigated

in this third party malpractice case are substantially similar to issues that were addressed

and presented in Houston County, Minnesota Cases 28-JV-17-792 and 28-JV-18-661.

     5.        This Court is aware that the parties intend to file a "Request for Access to

Confidential or Sealed Information" in the Minnesota courts to obtain the material in the

above cases.

     6.        This Court declares that the material contained in Houston County,

Minnesota District Court Case No. 28-CV-17-793 and Case No. 28-CV-18-661 is relevant

to the issues arising in the above matter and that the provision of the material contained

therein, including files, pleadings, transcripts, exhibits, and other case materials, will be

helpful and provide substantial cost benefits to the parties herein.
    Case: 3:20-cv-00814-wmc Document #: 59 Filed: 07/30/21 Page 3 of 3




     7.        For use in support of the "Request for Access to Confidential or Sealed

Information," this Court also declares that it intends to enforce the Protective Order that

has already been entered in this case to ensure the privacy of the materials in this case

and the Minnesota CHIPS Cases' records throughout the above matter.

                     TTt-
Dated this   1....-'1 day of ,J ll cV   • 2021.




The Honorable Stephen L. Crocker
